Dear Mayor Curry:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply.
Specifically, you ask:
      1) Is the location of a state and/or federal prison facility located at the Louisiana Army Ammunition Plant which is within two miles of the Village of Doyline, in direct violation of La. R.S. 15:891?
      2) Is it out of the jurisdiction of an elected parish official (sheriff) to submit an application for a federal grant on behalf of the Webster Parish Sheriff's Department whereby he requests funds needed to renovate buildings so that he can house state and/or federal prisoners at this facility?
With regard to your first question, please note that La. R.S.15:891 applies to state prisons which are administered by the Louisiana Department of Corrections. The newspaper article accompanying your opinion request refers to a proposed parish jail, which will be administered by Webster Parish, not the Department of Corrections. Therefore, La. R.S. 15:891 does not apply to your situation.
Your second question asks if the Webster Parish Sheriff is able to secure federal grant money or other funds to renovate the Louisiana Army Ammunition Plant so that state and federal prisoners can be incarcerated at the facility?
According to La. R.S. 33:1435, each sheriff shall be keeper of the public jail of his parish. This mandates that one of the duties of the sheriff is to operate the jail. Additionally, La. R.S. 33:4715 requires that the police jury or each parish shall provide a good and sufficient jail. These statutes, along with others, set our a general scheme where the police jury (or other parish governing body) is responsible for establishing, maintaining and operating the jail and for all the expenses of feeding, clothing, and providing medical treatment to the prisons. On the other hand, the sheriff has the duty of actually operating the jail and seeing to it that the prisoners are properly cared for, fed and clothed. While the police jury and the sheriff are charged with providing and operating a parish jail, there is no requirement or prohibition regarding the source of the funds used to carry out these duties. Therefore, since applying for federal funds or housing state and federal prisoners is not proscribed by law, these activities are allowed.
We trust this answers your questions; however, if you have any further questions do not hesitate to contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: __________________________ FRANCES E. JONES ASSISTANT ATTORNEY GENERAL
RPI/FEJ/sc
b:98-247.op